DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species 1, Figures 1-3, Claims 1-3 and 6, in the reply filed on 5/19/22 is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grunnert (US 3,740,510).
	Regarding claim 1, Grunnert discloses a contactor comprising:
a fixed contact (83); 
a movable contact piece (37) including a movable contact (39) disposed facing the fixed contact (83), 
the movable contact piece (37) being movable in a first direction in which the movable contact piece (37) contacts the fixed contact (83) and in a second direction in which the movable contact piece (37) separates from the fixed contact (83); 
a drive shaft (55) that extends in the first direction and the second direction, 
the drive shaft (55) being coupled to the movable contact piece (37); and 
a movable iron core (25, 27) indirectly coupled to the drive shaft (55) so as to be integrally movable at a position beyond the movable contact piece (37) in the first direction or at a position beyond the movable contact piece (37) in the second direction,
the drive shaft (5) including a first contact portion (see the drawing below) configured to contact the movable contact piece (37), 
a second contact portion (see the drawing below) configured to contact the movable iron core (25, 27), and an insulating portion (29) made from an insulating material and configured to insulate the movable contact piece (37) and the movable iron core (25, 27) from each other.  
[AltContent: textbox (Through hole)][AltContent: arrow][AltContent: textbox (2nd contact portion)][AltContent: arrow][AltContent: textbox (1st contact portion)][AltContent: arrow]
    PNG
    media_image1.png
    249
    333
    media_image1.png
    Greyscale

Regarding claim 2, Grunnert discloses:
wherein at least one of the first contact portion (see the drawing above) or the second contact portion (see the drawing above) is covered with the insulating portion (29).  
Regarding claim 3, Grunnert discloses:
wherein the drive shaft (55) further includes a metal portion that extends in the first direction and the second direction, 
the metal portion being entirely covered with the insulating portion (29).  
Regarding claim 6, Grunnert discloses:
a contact case (71, 77) configured to house the movable contact piece (37), wherein the contact case (71, 77) has a through hole (see the drawing above) through which the drive shaft (55) extends, and 
the drive shaft (55) includes a portion that extends through the through hole (see the drawing above), the portion being covered with the insulating portion (29).  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 31, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837